Citation Nr: 0704519	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for dyspepsia (claimed 
as a gastrointestinal disability) to include as secondary to 
a spine disorder and arthritis.

3.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a spine 
disability (claimed as residuals of an infected spine).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Portland RO that denied several 
issues.  In his June 2004 substantive appeal, the veteran 
specifically limited his appeal to the issues listed on the 
preceding page.  In September 2004, a hearing was held before 
a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  In July 2006, these matters were 
remanded for additional development.

The matters of entitlement to service connection for 
arthritis and dyspepsia, and for a spine disability on de 
novo review are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  An unappealed May 1948 rating decision considered 
additional service records received, and confirmed and 
continued a February 1946 disallowance of service connection 
for "infected spine" because such disability was not shown.

2.  Evidence received since the May 1948 rating decision 
shows current spine disability; relates to an unestablished 
fact necessary to substantiate a claim of service connection 
for spine disability; and raises a reasonable possibility of 
substantiating such claim.



CONCLUSION OF LAW

Evidence received since the May 1948 rating decision is new 
and material, and the claim of service connection for a spine 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this matter 
since any error in notice content or timing is harmless.

II. Factual Background

The veteran's service medical records show that he was 
hospitalized for nearly a month from May to June 1945 with 
initial complaints of abdominal pain that resolved.  On his 
second day of admission, he began to complain of back pain, 
and reported an 11-year history of backaches that had been 
intermittent with periods of remission and exacerbation.  He 
denied having any sort of injury.  X-rays of the lumbar spine 
revealed a small rotary scoliosis concave to the right and 
slight wedging of the body of L-1, probably the result of an 
old compression fracture that had firmly healed.  The final 
diagnosis was arthritis, chronic, nonsuppurative, 
hypertrophic, minimal, nonvenereal, lumbar vertebra, 
traumatic, "old".  The circumstances involved were unknown, 
since the veteran denied ever having an injury.  It was noted 
that the disability pre-existed service.  On December 1945 
service separation examination it was noted that the veteran 
did not have a significant or disabling disease or injury, 
wound, or disease.  On evaluation the musculoskeletal system 
was normal.  

A February 1946 rating decision disallowed service connection 
for infected spine as not shown.  In March 1946, the veteran 
was notified of that decision and of his appellate rights.  
He did not initiate an appeal.

A May 1948 unappealed rating decision reviewed additional 
service records received and confirmed and continued the 
February 1946 denial of service connection for infected 
spine, finding that the additional records did not include 
any new and material evidence.  

In January 1979, the veteran filed a petition to reopen his 
claim seeking service connection for a back disorder.  March 
1979 correspondence advised him that no action could be taken 
on his claim unless he submitted evidence in part showing he 
had the claimed disability.  He did not respond, and the 
claim lapsed.  

March 1991 to May 1998 private chiropractic records show the 
veteran received low back treatment, and in March 1991 
reported having constant low back pain since an accident 
during World War II.

May 1998 to March 2003 VA treatment records reflect 
complaints of back pain and an assessment of osteoarthritis.  

On July 2003 VA examination, the veteran's claims file was 
reviewed.  The veteran reported having a spine "infection" 
in service.  The examiner indicated that the veteran probably 
mistakenly confused infection with the term arthritis.  The 
veteran reported that he had been involved in a 1959 
automobile accident that resulted in a hip injury.  He did 
not recall any injury to his back in that accident.  He 
reported that after service he did farming and carpentry work 
for most of his working life and in later years he worked in 
insurance sales and as a locksmith.  The assessment was 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The examiner opined that the veteran's 
spine disorder was most likely associated with the normal 
aging progression.  There was no indication within the 
veteran's service medical records that his active duty 
service activities contributed to his significant progression 
of his already existent signs of osteoarthritis of the spine.  
To make a connection between activity in service and the 
veteran's current spine disorder was speculative.  His 
history of continuing to do laborious forms of employment 
over the years indicates at least somewhat that the veteran's 
spine was not significantly affected by his service 
activities.

At a September 2004 hearing before a DRO, the veteran talked 
about his spine problems in service and of the back pain he 
has had.

January 2005 VA X-rays of the spine revealed old compression 
deformity of T12.  Moderately severe degenerative changes 
were noted throughout the lumbar spine with disk space 
narrowing and spurring at multiple levels.  

August and September 2006 lay statements from the veteran's 
wife and sister state that he had a lot of back pain when he 
returned home from service and that he had difficulty lifting 
his 11-month old daughter.  They recalled that he could not 
cut wood for the wood stove that heated their home.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in November 2002), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the veteran did not appeal the May 1948 decision that 
continued the disallowance of service connection for an 
infected spine, that decision is final based on the evidence 
then of record, and is the last prior final decision in this 
matter.  38 U.S.C.A. § 7105.  

As service connection for back disability was previously 
disallowed/denied because such disability was not shown, for 
evidence to pertain to the unestablished fact necessary to 
substantiate a claim of service connection in this case, it 
would have to tend to show that the veteran indeed has a 
chronic back disability.  Medical records received since May 
1948 amply reflect that the veteran currently has a spine 
disability.  Degenerative disc and joint disease of the 
lumbar spine has been diagnosed.  Thus, the evidence does 
relate to an unsubstantiated fact necessary to substantiate 
the claim.  Evidence of current back disability (arthritis) 
consistent with evidence of similar disability in service 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since May 1948 
is both new and material, and the claim seeking service 
connection for a back disability must be reopened.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.


REMAND

At the outset, it is noteworthy that there is a discrepancy 
in the record regarding the date of issuance of the Board's 
July 2006 remand.  For unknown reason the date stamp showing 
decision issue date was "whited out" and a date of July 5, 
2005, was superimposed as the "issue date".  AMC apparently 
relied on the 2005 date, as their supplemental statement of 
the case (SSOC) after the Board's July 2006 remand refers a 
July 2005 Board's remand.  That date is obviously incorrect 
as the remand refers to Kent v. Nicholson, 19 Vet. App. 473 
(2006), which was issued in March 2006.  The remand directed 
that VA treatment records since January 2005 must be secured, 
and the SSOC notes that 2005 records were secured (with the 
inference that more current records through 2006 (and now 
beyond) were not sought.  

Regardless of why the more recent VA records were not sought, 
a remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Furthermore, VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and such records may 
have bearing on the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Hence, a remand for compliance with 
previous remand instructions is necessary.

The record contains an opinion to the effect that the 
veteran's current back disability was not related to service 
to include aggravation of a pre-existing disorder.  
Significantly, the opinion-provider was apparently unaware 
that because a low back disability was not noted on service 
entrance examination, the veteran is entitled to a 
presumption of soundness on entry in service that can be 
rebutted only by clear and unmistakable evidence.  Hence, 
further development of medical evidence is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should secure all records of 
VA treatment the veteran has received 
since January 2005.

2.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to determine whether his 
current low back disability is related to 
his low back complaints in 
service/findings noted therein.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should note 
that the veteran is presumed sound on 
entry in service as to any back 
disability, and that this presumption is 
rebutttable only by clear and 
unmistakable evidence to the contrary.  
The examiner should also note the 
diagnosis of arthritis in service medical 
records.  Upon review of the claims file 
the examiner should provide opinions 
responding to the following questions:

(a) What is (are) the proper 
diagnosis(es) for the veteran's current 
low back disability(ies)?

(b) When was each disability diagnosed 
initially manifested.  

(c) Is there any medical evidence in the 
record that makes it undebatable from a 
medical standpoint that a low back 
disability pre-existed the veteran's 
service?
(d) If there is medical evidence 
rendering it undebatable that a spine 
disability pre-existed service, please 
identify such evidence, and also indicate 
whether there is any evidence that 
further indicates that such pre-existing 
disability did not increase in severity 
during service.

The examiner should explain the rationale 
for all opinions given.

3.  The RO should arrange for any further 
development suggested by the treatment 
records secured, and then readjudicate 
these claims (to include, regarding the 
spine disability claim, de novo 
consideration, including of the 
presumptions afforded the veteran under 
38 U.S.C.A. § 1111).  If any remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his agent the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


